Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
TRAVIS ARRINGTON,                                     )                      No. 08-04-00281-CV
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                        346th District Court
)
SOUTHERN STEEL DOOR COMPANY,        )                   of El Paso County, Texas
)
                                    Appellee.                          )                         (TC# 2002-1492)

MEMORANDUM OPINION

            Appellant has filed a motion to dismiss this appeal.  The motion is granted, and the appeal
is dismissed.  See Tex. R. App. P. 42.1(a)(1).

October 28, 2004                                                         
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.